DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 16, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 
Claims 1-8, 10, 11, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kim (KR 20090007135) or, in the alternative, under 35 U.S.C. 103 as obvious over Kim (KR 20090007135) in view of Stahl (US 2006/0067063).Re claim 1:	Kim discloses an electrical connector (10 in fig. 2, 3; abstract) comprising: 	a body (body of 10 in fig. 2, 3) to receive a circuit board (12 in fig. 9; abstract, page 18, para. 6), wherein the body includes a first end (right end of 10 in fig. 3) and a second end (left end of 10 in fig. 3); 	a first latch (right 14 and the right 42 in fig. 3, 6; abstract) rotatably attached to the first end (the right 14 is rotatably attached to the right end of 10 in fig. 3; last para. of page 18); 	a second latch (left 14 and the left 42 in fig. 3, 6; abstract) rotatably attached to the second end (the left 14 is rotatably attached to the left end of 10 in fig. 3; last para. of page 18); and	a link member (16 in fig. 2, 3; 2nd to last para. of page 21) attached to the body (16 is indirectly attached to the body 10 according to fig. 2, 3, 10), wherein, in response to a rotation of the first latch, the link member is to slide across the body from the first latch towards the second latch to rotate the second latch (in response to a rotation of the right 14, link member 16 slides across the body of 10 from the right 14 towards the left 14 to rotate the left 14 in fig. 2, 3).	Stahl discloses a link member (510 + 520 in fig. 5a-5e) attached to the body (110C in fig. 5a-5e), wherein, in response to a rotation of the first latch (rotation of 500A from fig. 5e to fig. 5c), the link member is to slide across the body from the first latch towards the second latch to rotate the second latch (link member 510 + 520 slides across the body 110C from the first latch 510 to towards the second latch 500B to rotate 500B from fig. 5e to fig. 5d to fig. 5c; this sliding motion is shown in fig. 5b where 520 slides across the slot of 522 of body 110C).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical connector of Kim wherein a link member attached to the body, wherein, in response to a rotation of the first latch, the link member is to slide across the body from the first latch towards the second latch to rotate the second latch as taught by Stahl, in order to increase the strength of the attachment between the link member and the body by adding an additional connection point between the two, while still allowing the link member to facilitate this sliding motion that links the two latches together. 	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 7:	Kim discloses an electrical connector (10 in fig. 2, 3; abstract) comprising: 	a body (body of 10 in fig. 2, 3) to receive a circuit board (12 in fig. 9; abstract, page 18, para. 6), wherein the body includes a first end (right end of 10 in fig. 3) and a second end (left end of 10 in fig. 3); 	a first latch (right 14 and the right 42 in fig. 3, 6; abstract) rotatably attached to the first end (the right 14 is rotatably attached to the right end of 10 in fig. 3; last para. of page 18);	a second latch (left 14 and the left 42 in fig. 3, 6; abstract) rotatably attached to the second end (the left 14 is rotatably attached to the left end of 10 in fig. 3; last para. of page 18); and 	a link member (16 in in fig. 2, 3; 2nd to last para. of page 21) attached to the body (16 is indirectly attached to the body 10 according to fig. 2, 3, 10), wherein, in response to a rotation of the first latch, the link member is to slide laterally relative to the body to rotate the second latch (in response to a rotation of the right 14, link member 16 slides laterally relative to the body of 10 to rotate the left 14 in fig. 2, 3).	Stahl discloses a link member (510 + 520 in fig. 5a-5e) attached to the body (110C in fig. 5a-5e), wherein, in response to a rotation of the first latch (rotation of 500A from fig. 5e to fig. 5c), the link member is to slide laterally relative to the body to rotate the second latch (link member 510 + 520 slides laterally relative to the body 110C to rotate 500B from fig. 5e to fig. 5d to fig. 5c; this sliding motion is shown in fig. 5b where 520 slides along the slot of 522 of body 110C).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical connector of Kim wherein a link member attached to the body, wherein, in response to a rotation of the first latch, the link member is to slide laterally relative to the body to rotate the second latch as taught by Stahl, in order to increase the strength of the attachment between the link member and the body by adding an additional connection point between the two, while still allowing the link member to facilitate this sliding motion that links the two latches together. 	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).	Re claim 11:	Kim discloses an electrical connector (10 in fig. 2, 3; abstract) comprising: 	a body (body of 10 in fig. 2, 3) to receive a circuit board (12 in fig. 9; abstract, page 18, para. 6), wherein the body includes a first end (right end of 10 in fig. 3) and a second end (left end of 10 in fig. 3); 	a first latch (right 14 and the right 42 in fig. 3, 6; abstract) rotatably attached to the first end (the right 14 is rotatably attached to the right end of 10 in fig. 3; last para. of page 18); 	a second latch (left 14 and the left 42 in fig. 3, 6; abstract) rotatably attached to the second end (the left 14 is rotatably attached to the left end of 10 in fig. 3; last para. of page 18); and	a link member (16 in in fig. 2, 3; 2nd to last para. of page 21) attached to the body (16 is indirectly attached to the body 10 according to fig. 2, 3, 10), wherein the link member is offset from the first end and the second end (16 is offset of the first end and the second ends of the body in fig. 2, 3, 10), and wherein, in response to a rotation of the first latch, the first latch is to push the link member towards the second latch to rotate the second latch (in response to a rotation of the right 14, the right 14 is to push link member 16 towards the left 14 to rotate the left 14 in fig. 2, 3).	Stahl discloses a link member (510 + 520 in fig. 5a-5e) attached to the body (110C in fig. 5a-5e), and wherein, in response to a rotation of the first latch (rotation of 500A from fig. 5e to fig. 5c), the first latch is to push the link member towards the second latch to rotate the second latch (the first latch 500A pushes link member 510 + 520 towards the second latch 500B to rotate 500B from fig. 5e to fig. 5d to fig. 5c).KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2:	Kim does not explicitly disclose wherein the body includes an attachment member, wherein the link member includes an opening, and wherein the link member is attached to the attachment member via the opening.	Stahl discloses wherein the body (110C in fig. 5a-5e) includes an attachment member (pin at 512 in fig. 5a, 5b; para. 0052, para. 0039), wherein the link member includes an opening (opening of link member 510 that allows 510 to be pivotally coupled with 500B at 512; para. 0052), and wherein the link member is attached to the attachment member via the opening (link member 510 is attached to the pin at 512 via an opening).Re claim 3:	The modified Kim discloses wherein the first latch (right 14 and the right 42 in fig. 3, 6) includes a latch body (body of the right 14 and right 42 in fig. 3) and an engagement member (60b in fig. 2, 3; page 19, para. 5) extending from the latch body (fig. 2), and wherein the engagement member and the latch body define an opening (‘opening’ between 60b and the ‘latch body’ in the labeled fig. 2 below).
    PNG
    media_image1.png
    855
    1039
    media_image1.png
    Greyscale
Re claim 4:	The modified Kim discloses wherein the first end (bottom right end of fig. 2) includes a pair of guide members (the pair of guide members in the labeled fig. 2 above), wherein the latch body is situated between the pair of guide members (the latch body is in between the pair of guide members as can be seen in the labeled fig. 2 above), and wherein one of the pair of guide members is situated in the opening (the left guide member is in the opening as can be seen in the labeled fig. 2 above).Re claim 5:	 The modified Kim discloses wherein the engagement member is to push the link member to slide across the body (engagement member 60b is to push the link member 16 to slide across the body of 10 in fig. 2, 3).Re claim 6 and 14:	The modified Kim discloses wherein the link member (16 in in fig. 2, 3; 2nd to last para. of page 21) is positioned above (fig. 3) a rotation point (48 in fig. 3; para. 2 of page 19) of the second latch (left 14 and the left 42 in fig. 3, 6; abstract). Re claim 8 and 13:	The modified Kim discloses wherein the second latch is to be rotated subsequent to the rotation of the first latch (rotation of the right 14 causes the rotation of the left 14 in fig. 2, 3).Re claim 10:	The modified Kim discloses wherein the second latch (top left 14 and the left 42 in fig. 3, 6; abstract) includes a latch body (body of the top left 14 in fig. 2) and an engagement member (60a in fig. 2; page 19, para. 6) extending from the latch body (fig. 2), wherein the engagement member is in physical contact with the link member (60a is in physical contact with link member 16 in fig. 2; page 19, para. 6), and wherein the second latch is to rotate in response to a pushing force applied to the (the left 14 rotates in response to a pushing force applied to engagement member 60a via the link member 16 in fig. 2).
Claims 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20090007135) in view of Stahl (US 2006/0067063) as applied to claims 7 and 11 above, and further in view of Kim (KR 100939279).Re claim 9 and 15:	The modified Kim (KR 20090007135) discloses wherein the first latch (right 14 and the right 42 in fig. 3, 6; abstract) includes a lever (lever of the right 14 in fig. 3).		The modified Kim (KR 20090007135) does not explicitly disclose wherein the rotation of the first latch is in response to a downward force applied to the lever.	Kim (KR 100939279) discloses wherein the rotation of the first latch is in response to a downward force applied to the lever (the rotation of the first latch 20 is in response to a rightward and downward force applied to the lever of 20 in fig. 13).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical connector of the modified Kim (KR 20090007135) wherein the rotation of the first latch is in response to .
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 12 (“wherein the first latch includes a first engagement member, wherein the second latch includes a second engagement member, wherein the link member is in physical contact with the first engagement member intermittently, and wherein the link member is in physical contact with the second engagement member continuously”) in combination with all of the limitations of claim 11, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
KR 2008-0045877 – is considered pertinent because this reference describes an electrical connector with latches and a link member that receives a memory module.
US 2015/0349440 – is considered pertinent because this reference describes an electrical connector with latches that receives a memory module.
US 7,435,114 – is considered pertinent because this reference describes a plate with a first latch connected to a second latch through a linking member wherein pulling on the first latch also pulls on the second latch.
KR 10-1029122 - is considered pertinent because this reference describes an electrical connector with latches and a link member that receives a memory module. The Office directs the Applicant’s attention to the fact that this reference could have been also used for statutory rejection of the at least independent claim(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the 
/Zhengfu J Feng/Examiner, Art Unit 2835March 21, 2022

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835